Citation Nr: 1219951	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO, among other things, denied entitlement to a TDIU.  In June 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, a VA examination to determine if the Veteran's service connected disabilities rendered him unemployable.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its June 2011 remand, the Board instructed that RO/AMC schedule the Veteran for a VA examination to determine if his service connected disabilities render him unable to maintain and sustain substantially gainful employment.  Although notified of the date and time of the examination and the consequences of failure to appear for it without good cause, the Veteran failed to report for the examination.

In attempting to determine whether it had sent notification regarding the examination to the correct address, the RO/AMC reviewed a computer printout indicating that the Veteran was receiving benefits from the Social Security Administration (SSA).  It is not clear whether these are disability benefits, but given the Veteran's age, this is a reasonable possibility.  Given that a determination as to whether the Veteran was employable by SSA would likely be relevant to VA's determination as to his employability (although not binding on VA), these records may be relevant to the claim on appeal.  Where VA has notice that the veteran is receiving SSA disability benefits, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Thus, the records relating to the SSA disability determination should be obtained.

As indicated above, the Board is aware that the Veteran failed to report for the scheduled examination.  However, the provisions of 38 C.F.R. § 3.655(b) regarding action to be taken when a Veteran fails to report for a scheduled VA examination are only for application "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. § 3.655(a) (2011).  As it is possible that entitlement to a TDIU could be established by evidence that is part of the SSA disability determination records, these records must be obtained and the claim readjudicated prior to the Board deciding what action is appropriate pursuant to 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records relating to any disability determination made with regard to the Veteran.

2.  Readjudicate the claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

